DETAILED ACTION
This is in response to application filed on September 9th, 2020 in which claims 1-3 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/24/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
[0086] X and Y axes in which the motor drives are not shown in the drawings
[0086] “operation auxiliary fixed frame alternately mounted on the X and Y axes” are not shown in the drawings, although Fig. 7 shows various frames usable
[00118] “real color information setting menu” is not shown in the drawings
[00121] “separated color information setting menu” is not shown in the drawings
[00123] “bar code number” is not shown in the drawings
[00134] “frame setting menu” is not shown in the drawings
[00135] “touch input device” is not shown in the drawings
[00141] “operation range setting menu” is not shown in the drawings
The drawings are further objected to
Fig. 15 S70, S71, S72 already used in Fig. 13 to represent different elements
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 Line 3 “touch input device” is not in the drawings
Claim 1 Line 3 “data input device” is not in the drawings
Claim 1 Line 3 “network device” is not in the drawings
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
Review is requested whether abstract (currently at 138 words of 150) should include information pertaining to the handwriting.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
[0012] it is unclear what “range” is referring to; the size of the image?
Of Fig. 10, [00103] needs review as to whether “each button” refers to “corresponding button,” the button which corresponds to the size desired for selection
[00130] S70 and S71 have already been used to describe a different element in [00122] and [00123], respectively.
[00131] S72 has already been used to describe a different element in [00124].
Appropriate correction is required.
Claim Objections
Claim(s) 1, 3 is/are objected to because of the following informalities: 
Claim 1 Line 12 “a sewing data file” should read “the sewing data file” for proper antecedent basis as “a sewing data file” was already established in Claim 1 Line 1; 
Claim 3 Line 1 “perform” should be “performs”
Disagreement with any of the aforementioned may warrant a 112(b) indefiniteness rejection without being a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-3 is/are rejected under U.S.C. 112(b).
The term "and the like" in claim 1 Line 8 is a relative term which renders the claim indefinite.  The term "and the like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of what other structures would meet the limitation is unclear.  Examiner recommends deleting the term.
The term “color of a thread” in Claim 1 Line 10 is unclear and therefore renders the claim indefinite.   It is unclear how this element differs from “color of a thread” in Claim 1 Line 6.  Is Claim 1 Line 6 is referring to an available color of a thread available on the sewing machine, while “color of a thread” in Claim 1 Line 10 is referring to which of the available colors of threads will be utilized after handwriting analysis?  
Relatedly, “the color of the thread” in Claim 3 Line 13 is unclear and therefore renders the claim indefinite.  Especially as Claim 1 Line 6 and Line 10 seem to disclose two separate “color of a thread,” it is unclear which one to which Line 13 is referring to.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 Line 8 “and the like” will be interpreted as met by the other recitations in Claim 1 (color, shape, thickness).
Claim 1 Lines 6, 10, and 13 will be assumed to be similar “color of thread.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under U.S.C. 103 as unpatentable over Hausammann et al (USPN 5319565), herein Hausammann, in view of Kongo et al (USPN 10331456), herein Kongo ‘456, Kongo (US Publication 2017/0316590), herein Kongo ‘590, Huang et al (CN 2718006), herein Huang, Hagino et al (USPN 6980877), herein Hagino, and Futamura (USPN 5740057).
 Regarding Claim 1, Hausammann teaches a method for producing a sewing data file of a sewing machine (method preamble; however, see Fig. 1; title "device for generating and programming stitch patterns"; Col. 4 Lines 22-24 "Fig. 1 shows an electronically controlled sewing machine 1 with a drafting unit 2 which is integrated into the housing"; abstract "permits creation of a raw draft of the pattern (11)…raw draft is stored"; where the raw draft is the sewing data file, especially as it is stored), including
an embedded computer (2) including a touch input device, a data input device (see Fig. 1; Col. 4 Lines 22-24 "Fig. 1 shows an electronically controlled sewing machine 1 with a drafting unit 2 which is integrated into the housing").

Hausammann does not explicitly teach the embedded computer including a sewing data conversion program, and a network device.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Hausammann at least suggests a sewing data conversion program such as in order for the various data input devices to communicate with the touch input device, and especially as the purpose of Hausammann is to produce a sewing data file.

Kongo ‘456 at least suggests if not teaches an embedded computer (101) including a sewing data conversion program, a touch input device (104), a data input device, and a network device (see Fig. 1; Col. 1 Lines 53-56, 58-61, 64-65 "sewing machine is configured including various kinds of software modules.  Examples of such software modules include: a control module…a communication interface module for controlling USB communication, wireless LAN communication, and the like; a display module... an editor module for allowing the user to edit embroidery data"; Col. 6 Lines 11-12 "CPU 101 controls the overall operation of the sewing machine according to a control program"; Col. 6 Lines 2-7 "sewing machine...including a CPU 101...operation screen 104, GUI screen 105...USB communication apparatus 130, a wireless LAN communication 140";  Col. 6 Lines 43-45 "GUI screen 105 is configured to draw an embroidery design so as to allow the user to edit the embroidery design"; where sewing data conversion program is at least in the editor module if not the control program; Col. 6 Lines 34-35 "operation screen 104 is combined with the touch panel 1"; where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the data input device is the USB port in light of the capability of USB communication and that the network device is the wireless elements in light of the capability of wireless LAN communication).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hausammann with the elements of Kongo ‘456 as an advancement of the sewing machine art to provide additional functionalities.

Hausammann also does not explicitly teach wherein the embedded computer further performs the following processes:
receiving a size of a sewing frame through the touch input device and the data input device.

Kongo ‘590 teaches wherein the embedded computer further performs the following processes:
receiving a size of a sewing frame through the touch input device and the data input device (see Fig. 5 where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig. 5 shows option for user to select size; assuming touch input device is related to touch screen, then since have Kongo ‘590 has a display unit 41 from which user can select, the size is capable of being received through touch input device; since data input can be keyboard configured to communicate with screen (as aforementioned with Huang in the rejection of Claim 1), the embedded computer is also capable of selecting via the data input device; more specifically, see [0015] "sewing data generating apparatus comprising an operation instructing unit that calls attention to inputting a positioning instruction for the embroidery frame"; [0032] "Fig. 5 is a diagram showing...multiple embroidery frames are displayed on a display screen of the embroidery region detection apparatus in order to enable selection of the embroidery frame"; [0058]   The embroidery frame identifying unit 45...identifies the kind of embroidery frame 110 mounted on the sewing machine 40 by way of the kind of the embroidery frame 110 input or otherwise selected by the user via the sewing-machine-side display unit 41"; [0083] "embroidery region of the embroidery frame is determined based on the information with respect to the embroidery frame 110 having a known size and a known actual embroidery region").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hausammann’s program with the capability of Kongo ‘590 in order to ensure accurate sewing [0011]), as it would be within the skill of one of ordinary skill in the art to modify the program to do so.

Hausammann further teaches selecting a stitch shape, a thickness (Col. 4 Lines 29-30 "settings for stitch length 6, stitch width 7").
Hausammann does not explicitly teach selecting through the touch input device.

Huang teaches receiving data on the sewing machine through the data input device (page 1, paragraph (para) 1 "embroidery machine with a USB interface circuit mainly includes…a keyboard/display unit 2"; page 3 para 2 "embroidery machine can…be controlled by the simple keyboard of the keyboard/display unit…the keyboard operation is controlled and tracked and displayed on the monitor screen").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hausammann with the functionalities of Huang especially as Hausammann does not explicitly teach the specifics of the color functionalities; furthermore, Huang shows it is known in the art to have a keyboard as long as a display is utilized; one of ordinary skill in the art would know that the USB keyboard taught by Huang could be utilized by the USB data input device taught in Hausammann (modified by Kongo ‘456) as one method to provide a technique to vary the colors through the data input device, such as modifying the program, which would be within the skill of one of ordinary skill in the art.

Hausammann further does not explicitly teach selecting a color to be used and the like through a touch input device.
However, Hausammann at least suggests color capabilities (Col. 3 Lines 60-62, 67-Col. 4 Line 1 "all the usual techniques and auxiliaries are applicable at least in the second phase of the input of sewing and embroidering patterns, such as, e.g….superimposition of different…patterns from a common point of reference, and also with different colors").

Nevertheless, Hagino teaches selecting a color to be used through the touch input device (see Fig. 3; Col. 3 Lines 27-31, 35-37 "Following procedures are taken in order to stitch a required pattern with various colors by the embroidering machine in response to operation of the embroidery system 10.  (1) A display (not shown) shows a colored image of the pattern…in order to alter the currently displayed color to a different color, a user can choose his favorite color among the colors in a color data table"; Col. 2 Lines 13-14 "Fig. 3 is a flowchart for explaining an embroidering procedure", where Hagino shows it is known in art that color is option on a display; and since there is a display, that it is capable of selecting color through the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hausammann’s program with Hagino in order to provide the option of editing color for additional functions especially as Hagino shows such a method in the art and it would have been within the skill of one of ordinary skill in the art to modify the program accordingly.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation of “and the like” is at least capable of being met as modified Hausammann teaches the capabilities for selecting color, stitch shape, and thickness.

Hausammann further does not explicitly teach and then receiving handwriting, determining a stitch trajectory, the stitch shape, a width, and a color of a thread by allowing the sewing data conversion program to analyze handwriting; and
producing a sewing data file by using the stitch trajectory, the stitch shape, the width, and the color of the thread determined for every stitch trajectory.

Futamura teaches determining a stitch trajectory, the stitch shape, a width, and a color of a thread by allowing the sewing data conversion program to analyze handwriting (Col. 2 Lines 13-15 "method of determining attributes for parts of figures used to create embroidery data, comprising:…inputting image data"; Col. 2 Lines 19-22 "the step of inputting comprises a step of scanning on original on which a figure is drawn.  The attribute is at least one of color, density, pattern, pitch, and direction of stitch"; where inputting a drawn figure is receiving handwriting; where direction is trajectory; pattern is shape; pitch is width; and color is color),
producing a sewing data file by using the stitch trajectory, the stitch shape, the width, and the color of the thread determined for every stitch trajectory (Col. 2 Lines 7-9 "invention to provide…method with which an accurate embroidery data can be created"; as such, a sewing data file is produced from the aforementioned direction, pattern, pitch, and color; since the color is of the thread and the thread has trajectory, then the data includes the color of the thread determined per trajectory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hausammann with the functions of Futamura in order to provide additional functionalities in order to improve the accuracy of embroidery data (Col. 2 Lines 8-9) and as it would be within the skill of one of ordinary skill in the art to modify the program to do so.
Regarding Claim 2, modified Hausammann teaches all the claimed limitations as discussed above in Claim 1.
Hausammann further teaches wherein the embedded computer further performs the following process: receiving a size of a sewing frame through the touch input device and the data input device (see aforementioned rejection in Claim 4 using Kongo ‘590).
Kongo ‘590 further teaches adjusting the size of the handwriting to the size of the sewing frame using the sewing data conversion program (receiving a size of a sewing frame through the touch input device and the data input device (see Fig. 5 where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig. 5 shows option for user to select size; assuming touch input device is related to touch screen, then since have Kongo ‘590 has a display unit 41 from which user can select, the size is capable of being received through touch input device; since data input can be keyboard configured to communicate with screen (as aforementioned with Huang in the rejection of Claim 1), the embedded computer is also capable of selecting via the data input device; more specifically, see [0015] "sewing data generating apparatus comprising an operation instructing unit that calls attention to inputting a positioning instruction for the embroidery frame"; [0032] "Fig. 5 is a diagram showing...multiple embroidery frames are displayed on a display screen of the embroidery region detection apparatus in order to enable selection of the embroidery frame"; [0058]   The embroidery frame identifying unit 45...identifies the kind of embroidery frame 110 mounted on the sewing machine 40 by way of the kind of the embroidery frame 110 input or otherwise selected by the user via the sewing-machine-side display unit 41"; [0083] "embroidery region of the embroidery frame is determined based on the information with respect to the embroidery frame 110 having a known size and a known actual embroidery region"; where Hausammann modified with Futamura already taught the handwriting, where handwriting is a design, and Kongo adjusts the design).

Claim(s) 3 is/are rejected under U.S.C. 103 as unpatentable over Hausammann et al (USPN 5319565), herein Hausammann, in view of Kongo et al (USPN 10331456), herein Kongo ‘456, Kongo (US Publication 2017/0316590), herein Kongo ‘590, Huang et al (CN 2718006), herein Huang, Hagino et al (USPN 6980877), herein Hagino, and Futamura (USPN 5740057), as applied to Claim(s) 1-2 above, further in view of Goldman et al (USPN 8170708), herein Goldman.
Regarding Claim 3, modified Hausammann teaches all the claimed limitations as discussed above in Claim 2.
Hausammann does not explicitly teach wherein the embedded computer further perform the following process:
setting a thread color change order, and
the sewing data is produced by referring to a set thread color change order.

Goldman teaches wherein the embedded computer further perform the following process:
setting a thread color change order (Col. 2 Lines 25-27 "impractical for such embroidery equipment to hold (or have loaded) an unlimited number of thread colors"; Col. 8 Lines 10-15, 17-20 "production scheduling or ordering of embroidery designs…relies on the concept of clustering…similar items within a data set may be grouped or clustered together...where data set items are references to specific embroidery designs to be produced and similarity between designs is measured by how similar their thread colors are"; Col. 10 Lines 47-49 "machine color set', which is a set of unique thread colors where the number of colors in the set is a constant number"; Col. 11 Lines 4-7 "if the design chosen...had a minimum color difference greater than 0, this is an indication that not all colors required by the design were contained within the 'machine color set'”; Claim 1 in Col. 11 Lines 43-48, 55-57 "determining a first set of thread colors to be used in an embroidery design; determining a second set of thread colors assigned to a first embroidery machine; determining a third set of thread colors to a second embroidery machine; determining a first difference...assigning the embroidery design to the queue for the first embroidery machine where the first difference is smaller than the second difference"), and
the sewing data is produced by referring to a set thread color change order (Col. 6 Lines 5-7 "computer-implemented methods are developed to optimize such production by scheduling embroidery design"; Col. 5 Lines 12-13, 19-26, 30-34 "embroidery design to be produced on an embroidery typically exists as an embroidery data file...this data file usually has what are referred to as color change commands intermingled within the sequence of coordinates that indicate the precise moment in the stitching sequence when the thread color should change.  Another type of useful information commonly stored within the embroidery data file is the specific sequence of thread colors that should be used to create the design...specified color sequence combined with the presence of color change commands within the sequence of coordinate positions is enough information to determine which needles or thread colors should be transitioned to at which specific points during the embroidery design's production"; in that the method is computer-implemented, it is the program using the color change order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hausammann’s program with Goldman in order to optimize the sewing process (Col. 6 Lines 5-11; Col. 5 Lines 36-39) and that Goldman is capable of meeting the recitations.

Claim(s) 1-2 is/are rejected under U.S.C. 103 as unpatentable over Abe (USPN 8914144), in view of Kongo (US Publication 2017/0316590), herein Kongo ‘590, Hagino et al (USPN 6980877), herein Hagino, Hausammann et al (USPN 5319565), herein Hausammann, Huang et al (CN 2718006), herein Huang, and Futamura (USPN 5740057).
Regarding Claim 1, Abe teaches a method for producing a sewing data file of a sewing machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, see Fig. 1; Col. 3 Line 15 “shown in Fig. 1, the sewing machine 1”; see abstract “sewing machine to execute steps…generating embroidery data”; since there is data, then there is a file containing the data) including
an embedded computer (61) including a sewing data conversion program, a touch input device (26), a data input device, and a network device (Col. 4 Lines 44-46 "control portion 60 of the sewing machine 1 includes a CPU 61…a card slot 17”; Col. 3 Lines 14-15 "sewing machine 1 includes…a pillar 12"; Col. 4 Lines 2, 5-6 "LCD…15 is provided in the front face of the pillar 12…a touch panel 26 is provided on the front face of the LCD 15"; abstract "computer-readable instructions instruct the sewing machine to execute steps" indicating a program; Col. 11 Line 59 "sewing machine 1 is connected through a network" indicating a network device),
wherein the method produces a sewing data used in the sewing machine by allowing the embedded computer to perform the following processes (see abstract “generating embroidery data”).

Abe does not explicitly teach wherein the embedded computer further performs the following processes:
receiving a size of a sewing frame through the touch input device and the data input device.

Kongo ‘590 teaches wherein the embedded computer further performs the following processes:
receiving a size of a sewing frame through the touch input device and the data input device (see Fig. 5 where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig. 5 shows option for user to select size; assuming touch input device is related to touch screen, then since have Kongo ‘590 has a display unit 41 from which user can select, the size is capable of being received through touch input device; since data input can be keyboard configured to communicate with screen (as aforementioned with Huang in the rejection of Claim 1), the embedded computer is also capable of selecting via the data input device; more specifically, see [0015] "sewing data generating apparatus comprising an operation instructing unit that calls attention to inputting a positioning instruction for the embroidery frame"; [0032] "Fig. 5 is a diagram showing...multiple embroidery frames are displayed on a display screen of the embroidery region detection apparatus in order to enable selection of the embroidery frame"; [0058]   The embroidery frame identifying unit 45...identifies the kind of embroidery frame 110 mounted on the sewing machine 40 by way of the kind of the embroidery frame 110 input or otherwise selected by the user via the sewing-machine-side display unit 41"; [0083] "embroidery region of the embroidery frame is determined based on the information with respect to the embroidery frame 110 having a known size and a known actual embroidery region").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe’s program with the capability of Kongo ‘590 in order to ensure accurate sewing [0011]), as it would be within the skill of one of ordinary skill in the art to modify the program to do so.

Abe further does not explicitly teach selecting a color to be used, a stitch shape, a thickness and the like through the touch input device.

Hagino teaches selecting a color to be used through the touch input device (see Fig. 3; Col. 3 Lines 27-31, 35-37 "Following procedures are taken in order to stitch a required pattern with various colors by the embroidering machine in response to operation of the embroidery system 10.  (1) A display (not shown) shows a colored image of the pattern…in order to alter the currently displayed color to a different color, a user can choose his favorite color among the colors in a color data table"; Col. 2 Lines 13-14 "Fig. 3 is a flowchart for explaining an embroidering procedure", where Hagino shows it is known in art that color is option on a display; and since there is a display, that it is capable of selecting color through the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe’s program with Hagino in order to provide the option of editing color for additional functions especially as Hagino shows such a method in the art and it would have been within the skill of one of ordinary skill in the art to modify the program accordingly.

Hausammann teaches selecting a stitch shape, a thickness (Col. 4 Lines 29-30 "settings for stitch length 6, stitch width 7").
Hausammann does not explicitly teach selecting through the touch input device.

Huang teaches receiving data on the sewing machine through the data input device (page 1, paragraph (para) 1 "embroidery machine with a USB interface circuit mainly includes…a keyboard/display unit 2"; page 3 para 2 "embroidery machine can…be controlled by the simple keyboard of the keyboard/display unit…the keyboard operation is controlled and tracked and displayed on the monitor screen").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe with the functionalities of Huang especially as Abe does not explicitly teach the specifics of the color functionalities and as both references are in in the art of sewing machines; furthermore, Huang shows it is known in the art to have a keyboard as long as a display is utilized; as such, one of ordinary skill in the art would know to modify Abe’s sewing machine with the USB interface and keyboard taught by Huang as one method to provide a technique to provide stitch shape and thickness (as taught by Hausammann) through the data input device, such as modifying the program, which would be within the skill of one of ordinary skill in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the recitation of “and the like” is at least capable of being met as modified Abe teaches the capabilities for selecting color, stitch shape, and thickness.

Abe further teaches receiving handwriting (Col. 5 Lines 50-54 "memory card 171 can be inserted into the card slot 17.   The CPU 61 is able to acquire…information in that is stored in the memory card 171…the user may store in the memory card 171 image data "; Col. 6 Lines 32-34 "image data that is stored in the memory card 171...is stored in the RAM 63"; Col. 6 Lines 35-37, 40-41 "image data of an image 50...is acquired and stored in the RAM 63.  The image 50 contains ten characters 51...that were handwritten by the user").

Abe further does not explicitly teach determining a stitch trajectory, the stitch shape, a width, and a color of a thread by allowing the sewing data conversion program to analyze handwriting: and
producing a sewing data file by using the stitch trajectory, the stitch shape, the width, and the color of the thread determined for every stitch trajectory.

Futamura teaches determining a stitch trajectory, the stitch shape, a width, and a color of a thread by allowing the sewing data conversion program to analyze handwriting (Col. 2 Lines 13-15 "method of determining attributes for parts of figures used to create embroidery data, comprising:…inputting image data"; Col. 2 Lines 19-22 "the step of inputting comprises a step of scanning on original on which a figure is drawn.  The attribute is at least one of color, density, pattern, pitch, and direction of stitch"; where inputting a drawn figure is receiving handwriting; where direction is trajectory; pattern is shape; pitch is width; and color is color),
producing a sewing data file by using the stitch trajectory, the stitch shape, the width, and the color of the thread determined for every stitch trajectory (Col. 2 Lines 7-9 "invention to provide…method with which an accurate embroidery data can be created"; as such, a sewing data file is produced from the aforementioned direction, pattern, pitch, and color; since the color is of the thread and the thread has trajectory, then the data includes the color of the thread determined per trajectory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe with the functions of Futamura in order to provide additional functionalities in order to improve the accuracy of embroidery data (Col. 2 Lines 8-9) and as it would be within the skill of one of ordinary skill in the art to modify the program to do so.
Regarding Claim 2, modified Abe teaches all the claimed limitations as discussed above in Claim 1.
Abe further teaches wherein the embedded computer further performs the following process: receiving a size of a sewing frame through the touch input device and the data input device (see aforementioned rejection in Claim 4 using Kongo ‘590).
Kongo ‘590 further teaches adjusting the size of the handwriting to the size of the sewing frame using the sewing data conversion program (receiving a size of a sewing frame through the touch input device and the data input device (see Fig. 5 where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Fig. 5 shows option for user to select size; assuming touch input device is related to touch screen, then since have Kongo ‘590 has a display unit 41 from which user can select, the size is capable of being received through touch input device; since data input can be keyboard configured to communicate with screen (as aforementioned with Huang in the rejection of Claim 1), the embedded computer is also capable of selecting via the data input device; more specifically, see [0015] "sewing data generating apparatus comprising an operation instructing unit that calls attention to inputting a positioning instruction for the embroidery frame"; [0032] "Fig. 5 is a diagram showing...multiple embroidery frames are displayed on a display screen of the embroidery region detection apparatus in order to enable selection of the embroidery frame"; [0058]   The embroidery frame identifying unit 45...identifies the kind of embroidery frame 110 mounted on the sewing machine 40 by way of the kind of the embroidery frame 110 input or otherwise selected by the user via the sewing-machine-side display unit 41"; [0083] "embroidery region of the embroidery frame is determined based on the information with respect to the embroidery frame 110 having a known size and a known actual embroidery region"; where Abe already taught the handwriting, where handwriting is a design, and Kongo adjusts the design).

Claim(s) 3 is/are rejected under U.S.C. 103 as unpatentable over Abe (USPN 8914144), in view of Kongo (US Publication 2017/0316590), herein Kongo ‘590, Hagino et al (USPN 6980877), herein Hagino, Hausammann et al (USPN 5319565), herein Hausammann, Huang et al (CN 2718006), herein Huang, and Futamura (USPN 5740057), as applied to Claim(s) 1-2 above, further in view of Goldman et al (USPN 8170708), herein Goldman.
Regarding Claim 3, modified Abe teaches all the claimed limitations as discussed above in Claim 2.
Abe does not explicitly teach wherein the embedded computer further perform the following process:
setting a thread color change order, and
the sewing data is produced by referring to a set thread color change order.
Goldman teaches wherein the embedded computer further perform the following process:
setting a thread color change order (Col. 2 Lines 25-27 "impractical for such embroidery equipment to hold (or have loaded) an unlimited number of thread colors"; Col. 8 Lines 10-15, 17-20 "production scheduling or ordering of embroidery designs…relies on the concept of clustering…similar items within a data set may be grouped or clustered together...where data set items are references to specific embroidery designs to be produced and similarity between designs is measured by how similar their thread colors are"; Col. 10 Lines 47-49 "machine color set', which is a set of unique thread colors where the number of colors in the set is a constant number"; Col. 11 Lines 4-7 "if the design chosen...had a minimum color difference greater than 0, this is an indication that not all colors required by the design were contained within the 'machine color set'”; Claim 1 in Col. 11 Lines 43-48, 55-57 "determining a first set of thread colors to be used in an embroidery design; determining a second set of thread colors assigned to a first embroidery machine; determining a third set of thread colors to a second embroidery machine; determining a first difference...assigning the embroidery design to the queue for the first embroidery machine where the first difference is smaller than the second difference"), and
the sewing data is produced by referring to a set thread color change order (Col. 6 Lines 5-7 "computer-implemented methods are developed to optimize such production by scheduling embroidery design"; Col. 5 Lines 12-13, 19-26, 30-34 "embroidery design to be produced on an embroidery typically exists as an embroidery data file...this data file usually has what are referred to as color change commands intermingled within the sequence of coordinates that indicate the precise moment in the stitching sequence when the thread color should change.  Another type of useful information commonly stored within the embroidery data file is the specific sequence of thread colors that should be used to create the design...specified color sequence combined with the presence of color change commands within the sequence of coordinate positions is enough information to determine which needles or thread colors should be transitioned to at which specific points during the embroidery design's production"; in that the method is computer-implemented, it is the program using the color change order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe’s program with Goldman in order to optimize the sewing process (Col. 6 Lines 5-11; Col. 5 Lines 36-39) and that Goldman is capable of meeting the recitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Naka et al (US Publication 2013/0138240), Kobayashi et al (US Publication 2015/0094842), and Futamura (USPN 5740056) are directed to selecting stitch shape, thickness, and determining stitch width; Kobayashi (USPN 10028512) directed to recognizing character pattern for sewing; Imaizumi et al (USPN 10988879) directed to image capturing for sewing; Ngoc and Imaizumi (JP 2017/176463) directed to graphic pattern drawn by the user; Futamura et al (USPN 5515289) directed to producing stitch data from a hand-drawn or printed picture; and references made of record in 16/177,814, of which the instant application is a divisional.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732